Name: Commission Regulation (EEC) No 65/81 of 9 January 1981 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 1 . 81 Official Journal of the European Communities No L 10/ 11 COMMISSION REGULATION (EEC) No 65/81 of 9 January 1981 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79 the date '31 May 1980 ' is hereby replaced by '31 July 1980'. Article 2 By derogation from Article 1 ( 1 ) of Regulation (EEC) No 298/80 the Italian authorities are authorized to reserve certain quantities of frozen beef, taken into charge before the date provided for in Article 1 , for supply to the victims in the south of Italy following the earthquake of 23 November 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2374/79 (3 ), as last amended by Regulation (EEC) No 2468/80 (4), fixes certain selling prices for beef and veal taken over by the intervention agencies before 31 May 1980 ; whereas the situation regarding these stocks is such that this date should be replaced by 31 July 1980 ; Whereas, taking into account the situation in Italy and especially the necessity to supply the inhabitants affected by the earthquake of 23 November 1980 , it is necessary to allow the Italian authorities to reserve certain quantities of beef for this use ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (5 ), taking into account the administrative difficulties which the appli ­ cation of this rule raises in certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 3 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , the purchase applications shall not name the coldstore or stores where the products applied for are stored . Article 4 This Regulation shall enter into force on 12 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1981 . For the Commission Finn GUNDELACH Member of the Commission ( i ) OJ No L 148 , 0 OJ No L 291 , (3 ) OJ No L 272, (4) OJ No L 254, (5 ) OJ No L 251 , 28 . 6 . 1968 , p . 24. 19 . 11 . 1979 , p . 17. 30 . 10 . 1979 , p . 16 . 27. 9 . 1980, p . 16 . 5 . 10 . 1979 , p . 12 .